DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotary spout in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112 (b) for being indefinite since the claim ends without a period and it is not clear if further limitations were supposed to be included. 
Claims 10-15 are rejected under 35 U.S.C. 112 (b) since they depend on claim 9 and do overcome the rejection of claim 9 under 35 U.S.C. 112 (b).

Claim Rejections - 35 USC § 102
Claims 1, 2, 3, 4, 5, 6, 9, 10, 12, 14, and 15, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Qian (U.S. Publication 2007/0122516).
 Regarding claim 1, Qian teaches A blender system (figures 1 and 2); comprising: a blender base (cabinet item 21 which houses the motor, proximate item 211); a motor housed in the blender base (71); a drive shaft coupled with the motor (item 78); a container assembly operatively attached to the blender base, wherein the container assembly comprises at least two compartments (item 31 with upper housing proximate item 33 and lower outer housing proximate item 43); and at least one blade assembly operatively attached to the container (there are multiple blade assemblies including item 43 in lower outer housing proximate item 43 and items 44 in the upper housing proximate item 33).
Regarding claim 2, Qian teaches wherein a first blade assembly of the at least one blade assembly is operatively attached to a first compartment of the at least two compartments (item 43 is in a lower outer compartment).
Regarding claim 3, Qian teaches wherein a second blade assembly of the at least one blade assembly is operatively attached to a second compartment of the at least two compartments (items 44 are in upper compartment in item 33).
Regarding claim 4, Qian teaches wherein the motor operatively drives the first blade assembly and the second blade assembly when the first compartment and the second compartment are attached to the blender base (item 71 drives both item 43 and items 44)
Regarding claim 5, Qian teaches wherein the container further comprises an input shaft operatively coupled to a drive shaft of the motor (item 84 which is operatively coupled to drive shaft 78), and a gear drive assembly operatively receiving rotational force from the input shaft to drive the first blade assembly and the second blade assembly (item 84 imparts a force on gears 85 which rotates the blade 43 and blades 44).
Regarding claim 6, Qian teaches wherein the at least two compartments are vertically stackable (item 33 is placed inside and considered stacked above the lower portion of compartment formed by inner volume of 31 proximate blade 43).
Regarding claim 9, Qian teaches A blender system (figures 1 and 2); comprising: a blender base (cabinet item 21 which houses the motor, proximate item 211 comprising a motor (71); a gear box operatively attached to the blender base and operatively driven by the motor (walls 211 and 212 are considered reading on a gear box since they house gears 83, 85, and 86); a container assembly comprising at least two compartments that operatively receive foodstuff (item 31 which has an inner lower compartment formed by the inner space of item 31 and a second compartment formed by the inner space of item 33); and at least two blade assemblies operatively attached to the at least two compartments, and wherein the gear box operatively drives the at least two blade assemblies (item 43 and items 44 which are driven by gears 83, 85, and 86). 
Regarding claim 10, Qian teaches further comprising at least one lid operatively attached to the container (item 38).
Regarding claim 12, Qian teaches wherein a first lid of the at least one lid is operatively attached to a first compartment of the at least two compartments comprises a first side wall, and wherein a second lid of the at least one lid is operatively attached to a second compartment of the at least two compartments (items 34 and 38).
Regarding claim 14, Qian teaches wherein a first compartment of the at least two compartments comprises a first side wall, wherein a second compartment of the at least two compartments comprises a second side wall, and wherein the first side wall comprises a different height than the second side wall (items 31 and 33 each have a sidewall and the two sidewalls are different heights).
Regarding claim 15, Qian teaches wherein the gearbox is at least one of comprised within the container or comprises a housing operatively separable from the container (box formed by walls 211 and 212 are separable from the container 31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Qian (U.S. Publication 2007/0122516) in view of Kolar (U.S. Publication 2014/0286120).
Regarding claims 7 and 8, Qian is silent to the NFC communication component. 
Regarding claim 7, Kolar teaches wherein the container assembly comprises at least one near field communications component identifying parameters associated with the at least two compartments (paragraph 37 teaches an wireless controller on the blending container which is considered capable of communicating via NFC since paragraph teaches an NFC point). Regarding claim 8, Kolar teaches wherein the blender base includes a near field communications component operatively communicating with the at least one near field communications component of the container assembly (paragraph 37 teaches communication between the blending container and the blending base via NFC point). 
It would have been obvious to one of ordinary skill in the art to modify the blending assembly of Qian with the NFC communication of Kolar to allow for operation of specific blending programs (see paragraph 37 of Kolar).

Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 U.S.C. 112 (b) rejections. Regarding claim 11, the prior art does not teach or fairly suggest the combination of the blender with the blade assembly and compartments in combination with the rotary spout on the lid. Regarding claim 13, the prior art does not teach or fairly suggest the combination of the blender with the blade assembly, the compartments, wherein each compartment comprises a pour spout. 
Claims 16-20 are allowed. The prior art does not teach or fairly suggest a container with the combination of the wall configuration, plurality of compartments, the blade assembly, wherein at least one blade operatively passes through the plurality of compartments when the blade assembly is rotated. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774